Citation Nr: 1508138	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-02 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the severance of service connection for diabetes mellitus type II (DM) with erectile dysfunction (ED) was proper.  

2.  Whether the severance of service connection for hypertension was proper.

3.  Whether the severance of service connection for peripheral neuropathy (PN) of the left foot was proper.

4.  Whether the severance of service connection for PN of the right foot was proper.

5.  Whether the severance of service connection for PN of the left upper extremity was proper.

6.  Whether the severance of service connection for PN of the right upper extremity was proper.

7.  Whether the severance of entitlement to special monthly compensation (SMC) was proper.

8.  Whether the severance of basic eligibility for Dependents' Educational Assistance (DEA) benefits was proper.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 2002 rating decision, service connection for DM was established effective September 2001 based on presumptive service connection due to exposure to herbicides in-country in Vietnam.

2.  In a June 2003 rating decision, service connection for hypertension and ED were established as being related to DM and entitlement to SMC was granted.  

3.  In an April 2005 rating decision, service connection for PN of the left and right foot, as secondary to DM, was granted.

4.  In a March 2007 rating decision, service connection for PN of the upper left and upper right extremities as secondary to DM, was granted.  

5.  In a July 2007 rating decision, basic eligibility for DEA benefits was granted.  

6.  In an April 2008 rating decision, the RO proposed to sever service connection for DM with ED, hypertension, PN of the left foot, PN of the right foot, PN of the left upper extremity, and PN of the right upper extremity; sever entitlement to SMC, and sever basic eligibility for DEA benefits, because the grant of service connection for DM was erroneously made on a presumptive basis due to inservice Vietnam service which the Veteran did not have.  

7.  An October 2008 rating decision severed service connection for DM with ED, hypertension, PN of the left foot, PN of the right foot, PN of the left upper extremity, and PN of the right upper extremity; entitlement to SMC, and basic eligibility for DEA benefits.

8.  The Veteran had no active service in the Republic of Vietnam during the Vietnam Era but the evidence is in equipoise as to whether he was exposed to herbicides while on active duty at Udorn Air Force Base in Thailand.


CONCLUSIONS OF LAW

1.  Service connection for DM with ED is restored.  38 U.S.C.A. §§ 5107, 5112(West 2014); 38 C.F.R. § 3.105(d) (2013).


2.  Service connection for hypertension is restored.  38 U.S.C.A. § 5197(West 2014); 38 C.F.R. § 3.105(d) (2013).

3.  Service connection for PN of the left foot is restored.  38 U.S.C.A. § 5197(West 2014); 38 C.F.R. § 3.105(d) (2013).

4.  Service connection for PN of the right foot is restored.  38 U.S.C.A. § 5197(West 2014); 38 C.F.R. § 3.105(d) (2013).

5.  Service connection for PN of the left upper extremity is restored.  38 U.S.C.A. § 5197(West 2014); 38 C.F.R. § 3.105(d) (2013).

6.  Service connection for PN of the right upper extremity is restored.  38 U.S.C.A. § 5197(West 2014); 38 C.F.R. § 3.105(d) (2013).

7.  Entitlement to SMC is restored.  38 U.S.C.A. § 5197(West 2014); 38 C.F.R. § 3.105(d) (2013).

8.  Basic eligibility for DEA benefits is restored.  38 U.S.C.A. § 5197(West 2014); 38 C.F.R. § 3.105(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In a March 2002 rating decision, service connection for DM was established effective September 2001.  The grant of service connection was made on a presumptive basis as being due to exposure to herbicides in-country in Vietnam as the receipt of the Vietnam Campaign Medal established Vietnam service.  The grant was made on that basis despite verification of record showing that the Veteran did not serve in Vietnam, but did serve in Thailand.

In a June 2003 rating decision, service connection for hypertension and ED were established as being related to DM and entitlement to SMC was granted.  In an April 2005 rating decision, service connection was established for PN of the left and right foot, as secondary to DM.  In a March 2007 rating decision, service connection for PN of the upper left and upper right extremities was also granted as secondary to DM.  In a July 2007 rating decision, basic eligibility for DEA benefits was granted.  

In an April 2008 rating decision, the RO proposed to sever service connection for DM with ED, hypertension, PN of the left foot, PN of the right foot, PN of the left upper extremity, and PN of the right upper extremity; sever entitlement to SMC, and sever basic eligibility for DEA benefits, because the grant of service connection for DM (as the primary disability) was made on a presumptive basis due to inservice Vietnam service, however, the Veteran's in-country Vietnam service was not verified and confirmed.  Thus, the grant of service connection was clearly and unmistakably erroneous.  It then followed, that the other benefits were proposed to be severed as they were due to DM.  Thereafter, the October 2008 rating decision severed service connection for DM with ED, hypertension, PN of the left foot, PN of the right foot, PN of the left upper extremity, and PN of the right upper extremity; entitlement to SMC, and basic eligibility for DEA benefits.

Service connection may be severed only where evidence establishes that it is clearly and unmistakably erroneous, the burden of proof being upon the Government.  Where service connection is severed because of a change in or interpretation of a law or Department of Veterans Affairs issue, the provisions of 38 C.F.R. § 3.114 are for application.  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d).  A severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current "evidence establishes that [service connection] is clearly erroneous."  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  The burden of proof is on the Government.  38 C.F.R. § 3.105(d).  The review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth, supra. at 488; Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  If service connection is severed based on a lesser standard, such severance is erroneous as a matter of law.  See Stallworth; Graves v. Brown, 6 Vet. App. 166, 170 (1994); Baughman. 

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).   The United States Court of Appeals for Veterans Claims (Court) has equated the standards for severance of service connection and for demonstrating clear and unmistakable error in a prior final VA decision; however, there are differences in application of those standards.  See Stallworth.  This is because the Secretary's regulation providing for the severance of service connection is written in the present tense.  See 38 C.F.R. § 3.105(d).  Hence, as noted, the VA Secretary is not limited to the law and the record that existed at the time of the original decision in adjudicating a matter of severance of service connection.  Id. 

As noted above, the Board's task in assessing whether severance of service connection was proper is to determine whether a grant of service connection constitutes clear and unmistakable error.  However, in sum, the Board finds that a severance of service connection for DM (and in turn the other severed benefits) is not compelled by the current evidence of record.  Here, the severance was based on a finding that the Veteran had no Vietnam service; thus he could not have been exposed to herbicides in Vietnam so presumptive service connection for DM as due to herbicides was not shown.  However, as set forth below, the evidence is in equipoise regarding whether the Veteran was exposed to herbicides in Thailand.  As such, the current evidence does not establish that service connection is clearly erroneous because there is a basis for the grant of service connection for DM and restoration is warranted.  

The Veteran and his representative maintain that the Veteran did not have Vietnam service; however, presumptive service connection is still warranted based on herbicide exposure in Thailand.  They assert that the Veteran served at the Udorn Air Force Base as an aircraft fuel system mechanic from October 1968 to November 1969 and this information has been verified.  The Veteran indicates that he worked at the tank farm which was located near the air force base perimeter and he also helped with the patrols there.  A map of the air force base was furnished.  The Board notes that in August 2005 the Veteran submitted statements in support of his then-claim for service connection for PTSD.  In one of those statements, the Veteran reported that New Year's 1968-69 found him on patrol with the air police involved in guard duty for that night and the following day, and they were called to investigate noises from an area (in the elephant grass) on base near the "tank farm" where auxillary tanks were built, maintained and stored.  He noted in this statement that because of the nature of these tanks, the tank area was well away from the main base and flightline.  He stated further that they drove to the area where they were met by an air policeman with a canine companion.  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval or air service, certain diseases including DM shall be service connected if the requirements of 38 C.F.R. § 3.307(d) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  For the purposes of 38 C.F.R. § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The VA General Counsel has determined that 38 C.F.R. § 3.313(a) requires that an individual must have actually been present within the boundaries of the Republic.  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam, and that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam. VAOPGCPREC 27-97.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has upheld this determination.  See Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008).  

In this case, the Veteran had no Vietnam service.  However, he served on active duty in Thailand at the Udorn Air Force Base.  VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ('M21-1MR').  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the report, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Consistent with controlling law, the RO undertook to determine whether the Veteran's service in Thailand likely exposed him to herbicides.  However, the RO in October 2012 made a formal finding of lack of information sufficient to corroborate exposure to herbicides in the Republic of Vietnam or any other location during his military service.  The RO provided in the record a VA Memorandum for the Record on the subject of herbicide use in Thailand during the Vietnam Era which does not reflect documentation of herbicide use that would have affected the Veteran.  The conclusion was that they were unable to verify that the Veteran was exposed to Agent Orange while in Thailand.  

The Board has considered the Veteran's statements and finds that the evidence is in equipoise per 38 U.S.C.A. § 5107(b) regarding whether the Veteran was, based on his duties and his locations, exposed to herbicides while in Thailand.  He served on one of the air bases where exposure was possible (Udorn), and moreover, he describes duties and the location of such duties that brought him in close proximity to the perimeter of the bases.  These duties are consistent with his MOS (military occupational specialty) and are not inconsistent with other credible evidence including the "Project CHECO Southeast Asia Report: Base Defense in Thailand" and the layout of Udorn Air Force Base.  

Although there is no specific record of assignment to perimeter duty or specific confirmation of the exact location of where the Veteran performed all of his duties, the Board finds that consistent assertions regarding the time the Veteran spent along the perimeter of the Udorn Air Force Base to be credible.  Therefore, as a factual matter, i.e., on a fact found basis, in view of the aforementioned guidance from the M21-1 MR, the Board finds that the evidence in in equipoise per 38 U.S.C.A. § 5107(b) as to whether the Veteran was exposed to herbicide agents while he was stationed at the Royal Thai Air Force Bases in Udorn during his tour of duty in Thailand, during the Vietnam era.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q).  As such the Board acknowledges herbicide exposure on a facts found basis.  Thus, the Board finds that the Veteran was exposed to herbicides in service.  Given the above, the Board concludes that the Veteran is entitled to presumptions based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  Because there is this basis for service connection, there is no clear and unmistakable error in the grant of service connection for DM presumptively, and severance of service connection for DM and the related benefits is not warranted.  Thus, the record establishes that the Veteran currently has DM with related ED, hypertension, PN of the left foot, PN of the right foot, PN of the left upper extremity, and PN of the right upper extremity, and all service connection benefits should be restored.  Based on those ratings as well as his other service-connected disabilities, the Veteran's disability level warrants entitlement to SMC and basic eligibility for DEA benefits.  All of these benefits are also restored.  

















							(Continued on the next page)

ORDER

Service connection for DM with ED is restored, and the appeal is granted.

Service connection for hypertension is restored, and the appeal is granted.

Service connection for peripheral neuropathy (PN) of the left foot is restored, and the appeal is granted.

Service connection for PN of the right foot is restored, and the appeal is granted.

Service connection for PN of the left upper extremity is restored, and the appeal is granted.

Service connection for PN of the right upper extremity is restored, and the appeal is granted.

Entitlement to SMC is restored, and the appeal is granted.

Basic eligibility for DEA benefits is restored, and the appeal is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


